Case 19-32231-jal          Doc 196       Filed 04/27/20        Entered 04/27/20 16:21:05              Page 1 of
                                                    36



                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


    In re:                                                                           Chapter 11

       INSIGHT TERMINAL SOLUTIONS, LLC et al.1                                   Case No. 19-32231

                                  Debtors.                                     (Jointly Administered)

                                                                                Judge Joan A. Lloyd


              DISCLOSURE STATEMENT FOR AUTUMN WIND LENDING, LLC’S
             CHAPTER 11 PLAN OF REORGANIZATION FOR THE BANKRUPTCY
                ESTATE OF DEBTOR INSIGHT TERMINAL SOLUTIONS, LLC
                  PURSUANT TO BANKRUPTCY CODE SECTION 1121(c)(2)

             THIS IS NOT A SOLICITATION OF ACCEPTANCES OR REJECTIONS
             OF ANY CHAPTER 11 PLAN DESCRIBED HEREIN. THIS DOCUMENT
             IS PROVIDED FOR INFORMATION PURPOSES ONLY TO ENABLE
             HOLDERS OF CLAIMS AND INTERESTS TO DETERMINE WHETHER
             TO OBJECT TO THE CHAPTER 11 PLAN DESCRIBED HEREIN.

                                               DISCLAIMER

        This disclosure statement (the “Disclosure Statement”) contains summaries of certain
provisions of Autumn Wind Lending, LLC’s (the “Prepetition Lender”) chapter 11 plan of
reorganization (the “Plan”)2 for Debtor Insight Terminal Solutions, LLC (the “Debtor”) dated
April 27, 2020, as may be amended, supplemented, or otherwise modified from time to time, and
certain other documents and financial information.

        The Prepetition Lender is making this Disclosure Statement available to each Holder of
Claims against, and Interests in, the Debtor as a matter of disclosure pursuant to section 1125 of
title 11 of the United States Code (the “Bankruptcy Code”). Insight Terminal Holdings, LLC
(“ITH”), a jointly administered debtor in the above captioned case, will not be reorganized under
the proposed Plan. Holders of Subordinated Claims against, and Interests in, the Debtor will
receive no distributions of money or property under the Plan and are therefore deemed to reject
the Plan under section 1126(g) of the Bankruptcy Code. The Prepetition Lender is impaired under
1
 The Debtors in these chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) and Insight Terminal
Holdings, LLC (Case No. 19-32232). The Court has ordered the joint administration of these chapter 11 cases. The
docket in this Case No. 19-32231 should be consulted for all matters affecting the above listed cases.
2
   Capitalized terms not otherwise defined in this Disclosure Statement have the meanings ascribed to them in the
Plan. Terms not defined in the Plan or Disclosure Statement have the meanings ascribed to them in the Bankruptcy
Code or the Loan Documents between the Debtor and Prepetition Lender, as applicable.

38097/2
04/27/2020 206300678.5
Case 19-32231-jal       Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 2 of
                                               36



the Plan and will receive New Membership Interests in the Reorganized Debtor on account of its
Claim. The Prepetition Lender will therefore vote on whether to accept or reject the Plan and, as
the Plan proponent, intends to vote to accept the Plan

         All other Classes of Claims are unimpaired and are therefore deemed to accept the Plan
under section 1126(f) of the Bankruptcy Code. Accordingly, the Prepetition Lender is not
soliciting votes to accept or reject the Plan from Holders of Claims or Interests and is making the
Disclosure Statement available solely for informational purposes. The information included herein
should not be relied upon for any purpose other than to determine whether or not to object to the
Plan.

       The Prepetition Lender believes that information set forth herein is fair and accurate. The
summaries of financial information and the documents which are attached to, or incorporated by
reference in, the Disclosure Statement are qualified in their entirety by reference to such
information and documents. In the event of any inconsistency or discrepancy between a
description in the Disclosure Statement with either other documents and financial information
incorporated in the Disclosure Statement by reference, or the Plan, the other documents and
financial information, or the Plan, as the case may be, shall govern for all purposes.

        The statements contained in this Disclosure Statement are made only as of the date of this
Disclosure Statement, and there is no assurance that the statements contained in this Disclosure
Statement will be correct at any time after such date. Except as otherwise provided in the Plan or
in accordance with applicable law, the Prepetition Lender is under no duty to update or supplement
this Disclosure Statement. Holders of Claims and Interests reviewing the Disclosure Statement
should not assume at the time of such review that there have been no changes in the facts set forth
in this Disclosure Statement since the date of this Disclosure Statement. Holders of Claims or
Interests should not rely on information, representations, or inducements that are not contained in
or are inconsistent with the information contained in this Disclosure Statement, the documents
attached to this Disclosure Statement, and the Plan. This Disclosure Statement does not constitute
legal, business, financial, or tax advice. Any person or entity desiring any such advice should
consult with their own advisors. Neither the United States Securities and Exchange Commission
nor any similar federal, state, local, or foreign regulatory agency has approved or disapproved of
the Plan or passed upon the accuracy or adequacy of the statements contained in this Disclosure
Statement. The Prepetition Lender has sought to ensure the accuracy of the financial information
provided in this Disclosure Statement, but the financial information contained in, or incorporated
by reference into, this Disclosure Statement has not been, and will not be, audited or reviewed by
independent auditors unless explicitly provided otherwise. Counsel to and other advisors retained
by the Prepetition Lender have relied upon information provided by the Debtor in connection with
the preparation of this Disclosure Statement. Although counsel to and other advisors retained by
the Prepetition Lender have performed certain limited due diligence in connection with the
preparation of this Disclosure Statement, they have not independently verified the information
contained herein.

       Regarding contested matters, adversary proceedings, and other pending, threatened, or
potential litigation or other actions, this Disclosure Statement does not constitute, and may not be
construed as, either (a) an admission of fact, liability, stipulation, or waiver by the Prepetition



                                                -2-
Case 19-32231-jal        Doc 196     Filed 04/27/20      Entered 04/27/20 16:21:05          Page 3 of
                                                36



Lender or any other party, but rather as a statement made in the context of settlement negotiations
in accordance with Rule 408 of the Federal Rules of Evidence and any analogous state or foreign
laws or rules.

        Confirmation and consummation of the Plan are subject to certain material conditions
precedent described in Article VIII of the Plan. There is no assurance that the Plan will be
confirmed or, if confirmed, that such material conditions precedent will be satisfied or waived.
You are encouraged to read this Disclosure Statement in its entirety, including the Plan and the
Section in this Disclosure Statement entitled “Risk Factors,” before considering filing an objection
to the Plan. The Bankruptcy Court’s approval of this Disclosure Statement does not constitute a
guarantee of the accuracy or completeness of the information contained in this Disclosure
Statement or an endorsement of the merits of the Plan by the Bankruptcy Court.

        Except as otherwise expressly set forth herein, all information, representations, or
statements contained herein have been provided by the Debtor or the Prepetition Lender. No
person is authorized by the Prepetition Lender in connection with this Disclosure Statement or the
Plan to give any information or to make any representation or statement regarding this Disclosure
Statement or the Plan other than as contained in this Disclosure Statement and the exhibits attached
hereto or as otherwise incorporated herein by reference or referred to herein. If any such
information, representation, or statement is given or made, it may not be relied upon as having
been authorized by the Prepetition Lender.

       I.      INTRODUCTION, SUMMARY, AND OVERVIEW OF CHAPTER 11

        Pursuant to section 1125 of the Bankruptcy Code, the Prepetition Lender submits this
Disclosure Statement in connection with confirmation of Autumn Wind Lending, LLC’s Chapter
11 Plan of Reorganization for the Bankruptcy Estate of Debtor Insight Terminal Solutions, LLC
Pursuant to Bankruptcy Code Section 1121(c)(2) (the “Plan”). The Prepetition Lender filed the
Plan and this Disclosure Statement with the United States Bankruptcy Court for the Western
District of Kentucky (the “Bankruptcy Court”) on April 27, 2020. This Disclosure Statement
provides information regarding the Plan, which the Prepetition Lender is seeking to have
confirmed by the Bankruptcy Court. A copy of the Plan is attached hereto as Exhibit A.

         The Plan comprises the Prepetition Lender’s proposal for a comprehensive reorganization
of the Debtor that will (i) restructure certain of the Debtor’s obligations so that the reorganized
Debtor will be financially stable and able to fulfill its ongoing business relationships with creditors;
(ii) pay Priority Claims and General Unsecured Claims in full; (iii) cure outstanding lease defaults;
and (iv) allow the Reorganized Debtor to emerge from chapter 11 expeditiously and efficiently.

        On April 27, 2020, the Prepetition Lender filed the Autumn Wind Lending, LLC’s Motion
for Entry of an Order (I) Scheduling Combined Hearing on Adequacy of Disclosure Statement and
Confirmation of Plan for the Bankruptcy Estate of Debtor Insight Terminal Solutions, LLC; (II)
Fixing Deadline to Object to Disclosure Statement and Plan; (III) Waiving Solicitation of the Plan
and Approving Manner of Notice of Commencement, Combined Hearing, and Objection Deadline;
(IV) Approving Notice and Objection Procedures for the Assumption or Rejection of Executory
Contracts and Unexpired Leases; and (VI) Granting Related Relief (the “Combined Hearing
Motion”). The Combined Hearing Motion seeks, among other things, to:


                                                  -3-
Case 19-32231-jal             Doc 196      Filed 04/27/20         Entered 04/27/20 16:21:05              Page 4 of
                                                      36



       (a)     schedule a combined hearing (the “Combined Hearing”) on (i) the adequacy of the
Disclosure Statement, and (ii) confirmation of the Plan;

       (b)     establish the deadline (the “Objection Deadline”) to object to the adequacy of the
Disclosure Statement and confirmation of the Plan;

       (c)     waive the need for solicitation of the Plan and approving the manner of the notice
(the “Notice Procedures”) of the Combined Hearing, and the Objection Deadline (the “Combined
Notice”);

       (d)    approve the notice and objection procedures for the assumption and rejection of
executory contracts and unexpired leases (the “Executory Contract Procedures”); and

         (e)      grant related relief.

         The Prepetition Lender is making this Disclosure Statement available solely as a matter of
disclosure pursuant to section 1125 of the Bankruptcy Code so that Holders of Claims and Interests
can determine whether to object to confirmation of the Plan. The Prepetition Lender is not
soliciting votes to accept or reject the Plan from other Claim or Interest Holders. All Claim and
Interest Holders, other than the Prepetition Lender, are conclusively presumed to either accept or
reject the Plan based on the proposed treatment under the Plan. The rules of interpretation set forth
in Article I.B of the Plan shall govern the interpretation of this Disclosure Statement.

       The purpose of this Disclosure Statement is to provide Holders of Claims and Interests
with adequate information about (i) the Debtor’s business and certain historical events, (ii) the
Chapter 11 Case, (iii) the rights of Holders of Claims and Interests under the Plan, and (iv) other
information necessary to enable each Holder of a Claim to make an informed judgment as to
whether or not to object to confirmation of the Plan.

                        II.       ARTICLE II - PRELIMINARY STATEMENT

         A.       Summary of the Plan. The Plan provides for the following key economic terms
                  and mechanics:3

                  1.          All General Unsecured Claims of the Debtor will be unimpaired and paid
                              in full in Cash.

                  2.          Certain executory contracts and unexpired leases will be rejected through
                              the Plan pursuant to section 365 of the Bankruptcy Code. The
                              counterparties to the rejected executory contracts and unexpired leases will
                              also be unimpaired as their Allowed Rejection Damages Claims will be paid
                              in full in cash in accordance with the relevant provisions of the Bankruptcy
                              Code.


3
 Any summaries or descriptions of the Plan are qualified in their entirety by reference to the provisions of the
Plan.


                                                         -4-
Case 19-32231-jal        Doc 196      Filed 04/27/20      Entered 04/27/20 16:21:05          Page 5 of
                                                 36



                3.      Certain Executory Contracts and Unexpired Leases will be assumed or
                        rejected through the Plan pursuant to section 365 of the Bankruptcy Code.
                        The Prepetition Lender will cure the assumed Unexpired Leases in
                        accordance with the relevant provisions of the Bankruptcy Code.

                4.      The Prepetition Lender will fund distributions under the Plan through the
                        Cash Contribution.

                5.      Interests will be canceled as of the Effective Date. The Reorganized Debtor
                        will issue New Membership Interests under the terms of the Plan,
                        effectively transferring ownership of the Reorganized Debtor to the
                        Prepetition Lender. The Reorganized Debtor will continue to operate as a
                        going concern after the Effective Date.

                6.      The Prepetition Lender believes the Plan is in the best interests of the Debtor
                        and its Creditors, and that the Plan will successfully pay Creditors in full on
                        account of Allowed Claims, except Subordinated Claims.

        B.      Overview of Chapter 11

         Pursuant to chapter 11 of the Bankruptcy Code, a debtor may reorganize for its benefit and
the benefit of its creditors. In a chapter 11 case, the debtor typically remains in control of the estate
as a “debtor-in-possession.” Upon filing a petition for chapter 11 relief and during the pendency
of a case, the Bankruptcy Code imposes an automatic stay against creditors’ attempts to collect or
enforce, through litigation or otherwise, claims against the debtor. The automatic stay provisions
of section 362 of the Bankruptcy Code, unless modified by court order, will generally prohibit or
restrict attempts by creditors to collect or enforce any claims against the debtor that arose prior to
the commencement of the chapter 11 case.

       A chapter 11 plan is the vehicle for implementing the reorganization and satisfying or
otherwise addressing the claims against and interests in a debtor. Under sections 301 and 1121 of
the Bankruptcy Code, the Debtor is the only entity that may propose a chapter 11 plan within 120
days of the commencement of a voluntary chapter 11 case, unless extended by the court. If the
Debtor does file a plan within this time period, parties in interest, including the Prepetition Lender,
may propose a competing chapter 11 plan if the Bankruptcy Court has not granted the Debtor an
extension. Autumn Wind filed a competing chapter 11 plan on April 27, 2020 after the Debtor
was denied a second extension of the exclusive time to file a plan.

        After the chapter 11 plan is filed, holders of claims against, and interests in, a debtor, whose
claims or interests are impaired under the plan, may vote to accept or reject the plan. Under section
1126 of the Bankruptcy Code, claim and interest holders who are unimpaired under a plan are not
entitled to vote on the plan. Similarly, claim and interest holders who will not receive or retain
any property under the plan on account of their claims or interests are conclusively presumed to
have voted against the plan, and the plan proponent is not required to solicit a vote from such claim
holders.

       Section 1125 of the Bankruptcy Code requires that before soliciting acceptances of the
proposed plan, a plan proponent must prepare a disclosure statement containing adequate


                                                  -5-
Case 19-32231-jal       Doc 196      Filed 04/27/20     Entered 04/27/20 16:21:05          Page 6 of
                                                36



information of such kind, and in such detail, as to enable a hypothetical reasonable investor to
make an informed judgment about the Plan. In this case, the Prepetition Lender is impaired
and entitled to vote on the Plan under the Bankruptcy Code. All other Classes are
conclusively presumed or deemed to have either accepted or rejected the Plan. The
Prepetition Lender will vote in favor of the Plan. The Prepetition Lender is making this
Disclosure Statement available to Claim and Interest Holders solely for informational
purposes, in order to enable Holders of Claims and Interests to determine whether to object
to the Plan.

       C.      Rules of Construction.

               1.      Generally. For purposes of the Plan: (i) any reference in the Plan to an
                       existing document or exhibit filed or to be filed means such document or
                       exhibit as it may have been or may be amended, modified or supplemented;
                       (ii) unless otherwise specified, all references in the Plan to Sections,
                       Articles, and exhibits are references to Sections, Articles, and exhibits of or
                       to the Plan; and (iii) the rules of construction set forth in section 102 of the
                       Bankruptcy Code and the Bankruptcy Rules shall apply unless superseded
                       in the Plan or in the Confirmation Order.

               2.      Time Periods. In computing any period of time prescribed or allowed by the
                       Plan, unless otherwise set forth therein or determined by the Bankruptcy
                       Court, the provisions of Bankruptcy Rule 9006 shall apply.

               3.      Miscellaneous Rules. (i) The words “herein,” “hereof,” “hereunder,” and
                       other words of similar import refer to the Plan as a whole, not to any
                       particular Section, subsection, or clause, unless the context requires
                       otherwise; (ii) whenever it appears appropriate from the context, each term
                       stated in the singular or the plural includes the singular and the plural, and
                       each pronoun stated in the masculine, feminine or neuter includes the
                       masculine, feminine, and the neuter; and (iii) captions and headings to
                       Articles and Sections of the Plan are inserted for convenience of reference
                       only and are not intended to be a part or to affect the interpretation of the
                       Plan.

III.   ARTICLE III - BACKGROUND REGARDING THE PREPETITION LENDER
       AND DEBTOR

       A.      The Debtor’s Operations.

         The Debtor’s sole potential asset of substantial value is a sublease to develop and operate
a rail terminal in the Port of Oakland in Oakland, CA (the “Sublease”). Despite the Debtor taking
possession of the subject premises (the “Premises”) over a year ago, as subtenant, the Debtor has,
upon information and belief, failed to maintain and secure the Premises or even to commence
development of the project, rendering it a liability at this time. Moreover, in addition to defaulting
with respect to its obligation to the Prepetition Lender, the Debtor has, upon information and belief,
also failed to honor its payment obligations to the landlord, Oakland Bulk and Oversized Terminal,



                                                 -6-
Case 19-32231-jal          Doc 196       Filed 04/27/20        Entered 04/27/20 16:21:05             Page 7 of
                                                    36



LLC (the “Landlord”) and the City of Oakland. The Debtor’s mismanagement and complete lack
of attention to the Premises have, upon information and belief, resulted in theft, vandalism, and a
state of disrepair. As a result, the Premises and the value of the Sublease are deteriorating and the
erosion of value will happen all the more rapidly as long as the Debtor’s current management is
allowed to retain control.

        The Premises consists of a 19 acre parcel in the Port of Oakland, a port and ship facility
located in Oakland, California. The Premises, a portion of the Port of Oakland known as the West
Gateway, is an undeveloped parcel that the Debtor subleases from the Landlord in order to develop
and operate a ship-to-rail terminal for the purposes of exporting bulk goods and importing
oversized cargo. The Sublease is the Debtor’s primary asset and, upon information and belief, the
Debtor has yet to commence development of the Premises nor is such development expected to
commence in the near term. The Debtor has little or no cash or liquid assets, does not presently
have substantial operations or revenue, and at most a handful of employees. As a result, the Debtor
has no ability to service its debt to the Prepetition Lender, the risk of which was the precise reason
for the parties’ original agreement to implement a marketing and sale process absent repayment
by February 15, 2019.

        B.       Debt Obligation to Prepetition Lender.

       The Prepetition Lender, Debtor, and Insight Terminal Holdings, LLC (“ITH”), a jointly
administered debtor, entered into a certain Loan and Security Agreement dated September 24,
2018 (the “LSA”) and other Loan Documents (as defined below) with the primary purpose of
allowing the Debtor to execute the Sublease and funding the Debtor’s development of a rail
terminal in Oakland, CA, which is enabled, in part, by a certain Army Base Gateway
Redevelopment Project Sub-Ground Lease for West Gateway with the Landlord.

         Under the LSA, among the Debtor, as borrower, ITH, as guarantor, and the Prepetition
Lender, as lender, the Prepetition Lender extended a senior secured term loan facility to the Debtor
in a principal amount up to $6,800,000.00 (the “Initial Term Loan”). The Initial Term Loan was
evidenced pursuant to that certain Promissory Note dated September 24, 2018 in the amount of
$6,800,000.00. In connection with entry into the LSA, the Debtor executed and delivered a side
letter between the Prepetition Lender and itself dated September 24, 2018 (the “Side Letter”).
Pursuant to the Side Letter, the Debtor agreed, among other things, that in the event the Debtor
failed to repay all obligations under the LSA and all ancillary and related documents, instruments
and agreements (collectively, the “Loan Documents”)4 on or before February 15, 2019, the Debtor
would, on the next business day, “commence a process to market and sell, on a best efforts basis,
all of its right, title and interest under and to the [Sublease]” and that “all Net Cash Proceeds
received by the Borrower from a sale of the Borrower’s right, title and interest under and to the
[Sublease] shall, within three (3) Business Days of the receipt of such proceeds by the Borrower,
be turned over to the Lender.” The purpose of the agreed-upon sale process was to protect the
Prepetition Lender from the exact situation in which the parties find themselves today, stemming


4
 The Loan Documents are voluminous. True and correct copies of certain of the relevant Loan Documents are attached
to the Tandon Declaration [Docket No. 12]. Copies of any omitted documents are available upon request to the
Prepetition Lender.


                                                       -7-
Case 19-32231-jal       Doc 196      Filed 04/27/20     Entered 04/27/20 16:21:05         Page 8 of
                                                36



from the risk of the Debtor’s long-term inability to pay debt service with respect to the Initial Term
Loan.

        In connection with entry into the Initial Term Loan, the Debtor also executed and delivered
that certain Unsecured Promissory Note dated September 24, 2018 in the principal amount of
$3,400,000.00 (the “Initial Unsecured Note”). The original maturity date of the Initial Term Loan
and Initial Unsecured Note was December 31, 2019.

        Despite the Debtor’s failure to commence development of the Premises, at the request of
the Debtor, on December 19, 2018, the Debtor, ITH, and the Prepetition Lender agreed to amend
the LSA pursuant to that certain First Amendment to Loan and Security Agreement (the “First
Amendment”). Pursuant to the First Amendment, the Prepetition Lender agreed to make an
additional term loan to the Debtor in the amount of $300,000.00 (the “Additional Term Loan” and,
together with the Initial Term Loan, the “Term Loan”). The Term Loan was evidenced by that
certain Amended and Restated Promissory Note dated December 19, 2018 and executed by the
Debtor in favor of Prepetition Lender in the amount of $7,100,000.00 (the “A&R Term Note”). In
connection with the extension of the Additional Term Loan, the Debtor executed and delivered
that certain Amended and Restated Unsecured Promissory Note dated December 19, 2018 by
which the Initial Unsecured Note was increased to $3,550,000 (the “A&R Unsecured Note” and,
together with the Initial Unsecured Note, the “Unsecured Note”).

         On February 16, 2019, the Debtor defaulted under the terms of the Loan Documents when
it failed to: (i) repay its obligations under the Term Loan on or before February 15, 2019, and (ii)
commence a sale process. Notwithstanding its agreement in the Side Letter to commence a process
to market and sell its interest in the Sublease in the event all obligations under the Loan Documents
were not repaid by that date, John S. Siegel (“Siegel”), the Debtor’s manager, informed the
Prepetition Lender that he wished to seek a refinancing transaction in lieu of marketing the
Sublease for sale, as the Debtor initially agreed.

        Despite Siegel’s representations that a refinancing transaction was imminent as recently as
late-June 2019, no such refinancing occurred. In fact, no written proposal or commitment letter
was ever provided to the Prepetition Lender. On May 1, 2019, the Debtor failed to make its
regularly scheduled interest payment on the Term Loan when due. Siegel further assured the
Prepetition Lender that the Debtor would be able to achieve a refinancing that would repay the
Prepetition Lender in full by no later than June 30, 2019; in turn, the Debtor and the Prepetition
Lender negotiated amended terms and entered into that certain Waiver and Amendment
Agreement dated February 22, 2019, which, in exchange for additional Warrants and other
consideration from the Debtor, amended the Term Loan maturity date to June 30, 2019.

        The Debtor failed to achieve a refinancing transaction by June 30, 2019 and failed to repay
the Term Loan by the June 30, 2019 maturity date, constituting an Event of Default under the Loan
Documents. Furthermore, on July 8, 2019, the Prepetition Lender received notification from the
Landlord that additional Events of Default existed, as the Debtor failed to (i) make payments owed
to the Landlord and (ii) pay taxes owed to the City of Oakland, including failing to appear at an
administrative hearing on July 1, 2019 with respect to such taxes. The Landlord’s notification
further delineated multiple failures by the Debtor to maintain and secure the property in violation



                                                 -8-
Case 19-32231-jal      Doc 196      Filed 04/27/20    Entered 04/27/20 16:21:05        Page 9 of
                                               36



of the Sublease, resulting in theft, vandalism, and the property falling into disrepair. The Debtor
commenced the Chapter 11 Case on July 17, 2019, and, upon information and belief, has made
little progress towards developing the Sublease since.

       C.      New Management and the Reorganization Business Plan.

       Upon information and belief, the Debtor is presently unprofitable and unable to pay its
debts as they become due. If the Prepetition Lender’s Plan is not confirmed, it is the Prepetition
Lender’s belief that it is unlikely the Debtor will be able to pay General Unsecured Creditors in
full.

       However, the Prepetition Lender believes that, under new management, the Reorganized
Debtor can successfully develop or actively market and sell the Sublease. Under new management,
the Reorganized Debtor will actively participate in settling all of the Debtor’s regulatory issues
with the City of Oakland, develop the Sublease and maintain the property, thereby protecting the
value of the Debtor’s primary asset. In the alternative, the Reorganized Debtor intends to solicit
competitive bids for the Sublease.

IV.    ARTICLE IV - SIGNIFICANT EVENTS IN THE CHAPTER 11 CASE

       A.      Commencement of Chapter 11 Case

        The Debtor commenced the Chapter 11 Case on July 17, 2019 (the “Petition Date”) by
filing a petition for relief pursuant to chapter 11 of the Bankruptcy Code [Docket No. 1]. The
Chapter 11 Case is assigned to the Honorable Joan A. Lloyd, United States Bankruptcy Judge
for the Western District of Kentucky. Since the Petition Date, the Debtor has operated as a
debtor-in-possession under Bankruptcy Code §§ 1107 and 1108. The Debtor retained Middleton
Reutlinger as its bankruptcy counsel.

       B.      Prepetition Lender’s Motion to Dismiss.

       The Prepetition Lender filed a motion seeking to dismiss the Chapter 11 Case on July 25,
2019 [Docket No. 13]. After an evidentiary hearing, the Bankruptcy Court entered a Memorandum
and Order on September 23, 2019 denying the motion to dismiss [Docket No. 98].

       C.      Administrative Debtor Motions.

       The Debtor filed motions seeking the relief outlined below, among other relief, from the
Bankruptcy Court (the “Administrative Motions”). Titles of the Administrative Motions are taken
verbatim from the docket.

       1.      Motion to Extend time to File Schedules and Statement of Financial Affairs [Docket
               No. 24]. Filed on July 29, 2019 and granted on July 31, 2019 [Docket No. 42].

       2.      Motion for Joint Administration [Docket No. 25]. Filed on July 29, 2019 and
               granted on July 31, 2019 [Docket No. 42].




                                                -9-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 10 of
                                           36



      3.    Motion to Amend Interim Bridge DIP Order [Docket No. 48]. Filed on August 2,
            2019 and granted on August 5, 2019 [Docket No. 53].

      4.    Application to Employ Andrew D. Stosberg and the firm of Middleton Reutlinger
            as Attorney [Docket No. 58]. Filed on August 16, 2019, granted on October 10,
            2019 [Docket No. 109], and amended on October 18, 2019 [Docket No. 114].

      5.    Application to Employ The McConnell Group, Inc,, Millcreek Engineering
            Company, Zennie62.com as Political and Lobbing Consultant, Engineers, Social
            media and marketing consultant, respectively [Docket No. 137]. Filed on
            December 9, 2019, granted on January 24, 2020 [Docket No. 163].

      D.    Postpetition Debtor Borrowing. The Debtor filed the following motions seeking
            postpetition financing in the Chapter 11 Case:

            1.      Motion to Borrow $75,000.00 in order to Post-petition Financing [Docket
                    No. 28]. Filed on July 29, 2019 and interim relief granted on August 1,
                    2019 [Docket no. 46] authorizing the Debtor to borrow up to $100,000 from
                    Cecelia Financial Management, LLC (“Cecelia”) and subsequently
                    amended on August 6, 2019 [Docket No. 53].

            2.      Motion to Borrow Up to $1,000,000.00 in order to Secured and Super-
                    Priority Financing [Docket No. 73]. Filed on August 28, 2019 and interim
                    relief granted on September 5, 2019 [Docket No. 83] (the “September 5
                    Order”) authorizing the Debtor to borrow up to $211,500.00 from Bay
                    Bridge Exports, LLC (“Bay Bridge”). On September 25, 2019 court denied
                    the Debtor’s motion to borrow up to $1,000,000 [Docket No. 100]. The
                    September 5 Order was later amended by an agreed order entered by the
                    Bankruptcy Court on September 30, 2019 [Docket No. 102], and a second
                    agreed order entered by the Bankruptcy Court on October 4, 2019 [Docket
                    No. 108]. The agreed orders were granted so that Debtor could make rent
                    payments while negotiating a DIP loan and increased the Debtor’s
                    borrowing cap to $280,900.00.

            3.      Emergency Motion to Borrow up to $1,125,000.00 in order to post-petition
                    financing [Docket No. 125]. Filed on December 3, 2019 and interim relief
                    granted on December 11, 2019 [Docket No. 144] authorizing the Debtor to
                    further increase its borrowing limit from Bay Bridge up to $706,040.00 and
                    granted on a final basis pursuant to an order entered by the Bankruptcy
                    Court on January 31, 2020 [Docket No. 167] authorizing the Debtor to
                    borrow up to $1,125,000.

            4.      Agreed Motion to Borrow additional $440,000.00 in order to pay projected
                    necessary expenses through March 31, 2020 [Docket No. 173]. Filed on
                    February 14, 2020 and interim relief granted on February 19, 2020 [Docket
                    No. 175] authorizing the Debtor to increase its borrowing limit from Cecelia
                    from $100,000 to $320,000 and from Bay Bridge from $1,125,000 to



                                            -10-
Case 19-32231-jal      Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 11 of
                                              36



                      $1,345,000. The Bankruptcy Court has not entered a final order.

       E.      Motions to Extend Exclusivity Periods. On November 13, 2019, the Debtor filed
               a Motion to Extend the Exclusivity Period for Filing a Chapter 11 Plan and
               Disclosure Statement and Solicit Acceptances Thereof (the “First Exclusivity
               Motion”) [Docket No. 118]. On November 14, 2019, the Prepetition Lender filed
               an objection the First Exclusivity Motion [Docket No. 120]. On March 25, 2020,
               the Bankruptcy Court entered an order granting the First Exclusivity Motion
               [Docket No. 182]. On March 19, 2020, the Debtor filed the Second Motion to
               Extend Exclusivity Period for Filing a Chapter 11 Plan and Disclosure Statement
               and Solicit Acceptances Thereof (the “Second Exclusivity Motion”) [Docket No.
               179]. On April 14, 2020, the Prepetition Lender filed an objection to the Second
               Exclusivity Motion [Docket No. 192]. On April 23, 2020, the Bankruptcy Court
               entered an order denying the Second Exclusivity Motion [Docket No. 194].


V.     ARTICLE V - DESCRIPTION OF THE PLAN

       A.      Treatment of Unclassified Claims Under the Plan

        . In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Professional Fee Claims, and Priority Tax Claims are not classified and are not entitled to vote on
the Plan. The Plan provides for the treatment of such Claims as follows:

               1.     Administrative Claims. Except to the extent that a Holder of an Allowed
                      Administrative Claim and either the Reorganized Debtor and Prepetition
                      Lender agree to less favorable treatment, each Holder of an Allowed
                      Administrative Claim (other than Professional Fee Claims) will, in
                      exchange for full and final satisfaction, settlement, release, and discharge
                      of such Allowed Administrative Claim, be paid the full unpaid amount of
                      such Allowed Administrative Claim in Cash on, or as soon thereafter as is
                      reasonably practicable, (a) the Effective Date or, if payment is not then due,
                      (b) on the due date of such Allowed Administrative Claim, or (c) within five
                      (5) Business Days from such Administrative Claim being Allowed;
                      provided, however, that Administrative Claims incurred by the Debtor in
                      the ordinary course of business may be paid in the ordinary course of
                      business in accordance with such applicable terms and conditions relating
                      thereto without further notice to or order of the Bankruptcy Court. All
                      statutory fees payable under 28 U.S.C. § 1930(a) shall be paid as such fees
                      become due. Any taxes that arose postpetition shall be paid in the ordinary
                      course of business.

               2.     Professional Fee Claims. Each Allowed Professional Fee Claim shall be
                      paid in full in Cash on the later of: (a) five Business Days after the
                      Professional Fee Claim is Allowed; and (b) another date on which the
                      Holder of the Professional Fee Claim and the Reorganized Debtor agree.
                      Each Person seeking an award by the Bankruptcy Court of Professional Fees


                                               -11-
Case 19-32231-jal     Doc 196      Filed 04/27/20      Entered 04/27/20 16:21:05      Page 12 of
                                              36



                      must file with the Bankruptcy Court and serve on the Prepetition Lender
                      and Reorganized Debtor its final application for allowance of compensation
                      for services rendered and reimbursement of expenses incurred through the
                      Effective Date by the Professional Fee Bar Date.


               3.     Priority Tax Claims. Except to the extent that a Holder of an Allowed
                      Priority Tax Claim agrees to less favorable treatment, in exchange for full
                      and final satisfaction, settlement, release, and discharge of each Allowed
                      Priority Tax Claim, each Holder of an Allowed Priority Tax Claim due and
                      payable on or before the Effective Date shall receive the treatment set forth
                      in section 1129(a)(9)(C) of the Bankruptcy Code. To the extent any
                      Allowed Priority Tax Claim is not due and owing on or before the Effective
                      Date, such Claim shall be paid in full in Cash in accordance with the terms
                      of any agreement between the Reorganized Debtor and such Holder or as
                      may be due and payable under applicable non-bankruptcy law or in the
                      ordinary course of business.

      B.       Classification and Treatment of Classified Claims and Interests. The Plan
               provides that classified Claims and Interests are divided into numbered Classes as
               follows:

           Class                                 Treatment     Entitled To Vote
           Class 1 – Other Priority Claims       Unimpaired    No (Deemed to Accept)
           Class 2 – Prepetition Lender Claim    Impaired      Yes
           Class 3 – General Unsecured Claims    Unimpaired    No (Deemed to Accept)
           Class 4 – Subordinated Claims         Impaired      No (Deemed to Reject)
           Class 5 – Interests                   Impaired      No (Deemed to Reject)


               1.     Class 1: Other Priority Claims

                      a.     Treatment: Except to the extent that a Holder of an Other Priority
                             Claim agrees to less favorable treatment, in exchange for full and
                             final satisfaction, settlement, release, and discharge of such Claim,
                             each Holder of such Other Priority Claim shall receive the following
                             at the option of the Prepetition Lender:

                             (1)     Payment of an Allowed Other Priority Claim in full in Cash
                                     in the ordinary course of business;

                             (2)     Reinstatement of such Other Priority claim; or

                             (3)     Such other treatment rendering such Other Priority Claim
                                     Unimpaired.

                      b.     Impairment and Voting: Holders of Other Priority Claims are



                                              -12-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05         Page 13 of
                                           36



                           unimpaired and all Holders of Other Priority Claims are
                           conclusively deemed to have accepted the Plan and are not entitled
                           to vote on the Plan.

            2.      Class 2: Prepetition Lender Claim

                    a.     Treatment: The Prepetition Lender Claim is Allowed in full. The
                           Prepetition Lender shall receive, in exchange for full and final
                           satisfaction, settlement, release, and discharge of its Prepetition
                           Lender Claim, 100 Units of New Membership Interests in the
                           Reorganized Debtor on the Effective Date, or as soon as reasonably
                           practicable thereafter.

                    b.     Impairment and Voting: The Prepetition Lender Claim is impaired
                           and the Prepetition Lender is entitled to vote on acceptance or
                           rejection of the Plan.

            3.      Class 3: General Unsecured Claims

                    a.     Treatment: Except to the extent that a Holder of a General
                           Unsecured Claim agrees to less favorable treatment, each Holder of
                           an Allowed General Unsecured Claim shall, in exchange for full and
                           final satisfaction, settlement, release, and discharge of such Claim,
                           receive payment in Cash in the full amount of an Allowed General
                           Unsecured Claim, which payment shall occur on the later of (i) thirty
                           (30) days after the Effective Date (ii) thirty days after such Claim is
                           Allowed and (iii) the date due in the ordinary course of business in
                           accordance with the terms and conditions of the particular
                           transaction giving rise to such Allowed General Unsecured Claim.

                    b.     Impairment and Voting: Holders of General Unsecured Claims are
                           unimpaired and all Holders of General Unsecured Claims are
                           conclusively deemed to have accepted the plan and are not entitled
                           to vote on the Plan.

            4.      Class 4: Subordinated Claims

                    a.     Treatment: Holders of Subordinated Claims shall not receive or
                           retain any distribution under the Plan on account of such
                           Subordinated Claims.

                    b.     Impairment and Voting: Holders of Subordinated Claims are
                           impaired by the Plan and will receive no property under the Plan on
                           account of their Claims. Such Holders are conclusively presumed to
                           have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
                           Code and will not vote to accept or reject the Plan.




                                            -13-
Case 19-32231-jal   Doc 196      Filed 04/27/20    Entered 04/27/20 16:21:05        Page 14 of
                                            36



            5.      Class 5: Interests

                    a.     Treatment: Except as otherwise provided for herein, all Interests will
                           be canceled and extinguished as of the Effective Date and of no
                           further force and effect against the Reorganized Debtor. Interest
                           Holders will have no rights against the Debtor, the Reorganized
                           Debtor, their assets, or the Estate, arising from or relating to such
                           Interests or the cancellation thereof.

                           Any voting, control or management rights held by Interest Holders
                           shall be terminated, as will any prepetition right to receive equity
                           distributions from the Debtor or Reorganized Debtor.

                    b.     Impairment and Voting: Interest Holders are impaired and will
                           receive no property under the Plan on account of their Interests.
                           Accordingly, such Holders are conclusively presumed to have
                           rejected the Plan pursuant to section 1126(g) of the Bankruptcy
                           Code and will not vote on the Plan.

      C.    Conclusive Presumption of Acceptance or Rejection. Pursuant to section 1126
            of the Bankruptcy Code, all Classes of Claims and Interests other than the
            Prepetition Lender are conclusively presumed to accept or reject the Plan without
            voting or solicitation. Nonetheless, all parties are encouraged to carefully review
            the Plan, attached as Exhibit A. All descriptions of the Plan set forth in this
            Disclosure Statement are subject to the terms and conditions of the Plan.



            All classes of Claims and Interests will receive the Combined Hearing Notice
            setting forth the deadline and procedures for filing objections, the manner in which
            the Disclosure Statement and the Plan and other pleadings filed in the Chapter 11
            Case can be obtained or viewed electronically, and a summary of the treatment of
            each Class under the Plan.

            Copies of the Combined Hearing Notice, this Disclosure Statement, and the Plan
            may be obtained by may be examined by interested parties on the Bankruptcy
            Court’s electronic docket for the Debtor’s Chapter 11 Case, which can be found at
            http://kywb.uscourts.gov (a PACER login and password are required to access
            documents on the Court’s website and can be obtained through the PACER Service
            Center at www.pacer.psc.uscourts.gov) or by contacting counsel for the Prepetition
            Lender.

      D.    Claims Bar Date. All Claims incurred prior to the Confirmation Date, including
            Administrative Claims, shall file a Claim in accordance with the Claim Filing
            Procedures and Bar Date attached to the Plan as Exhibit A. Any such Claim that is
            not filed in accordance with the Claim Filing Procedures and Bar Date shall be
            forever barred.


                                            -14-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05         Page 15 of
                                           36



      E.    Post-Confirmation Administrative Claims Bar Date. All requests for payment
            of administrative costs and expenses incurred on or after the Confirmation Date
            through and including the Effective Date pursuant to section 507(a)(1) or 503(b) of
            the Bankruptcy Code shall be served on the Reorganized Debtor and filed with the
            Bankruptcy Court no later than 30 days after the Effective Date. Any such Claim
            that is not served and filed within this time shall be forever barred.

      F.    Implementation of the Plan.

            1.      Plan Funding.

                    a.     Cash Reserves. Distributions under the Plan may be partially funded
                           from the Reorganized Debtor’s cash on hand as of the Effective
                           Date.

                    b.     Cash Contribution. On the Effective Date, the Prepetition Lender
                           will make the Cash Contribution in the amount of $4,400,000 into a
                           segregated account in the name of the Reorganized Debtor. The
                           Cash Contribution shall be used solely to pay all Allowed Claims in
                           accordance with the Plan and after payment of all Allowed Claims,
                           any remaining funds in such account shall revert to the Prepetition
                           Lender. The Reorganized Debtor shall be authorized to execute,
                           deliver, and enter into and perform under the Plan without any
                           further corporate or limited liability company action and without
                           further action by the holders of Claims or Interests.

            2.      Distributions. The Reorganized Debtor shall make all distributions in
                    accordance with the terms of the Plan. In the event that any payment or act
                    under the Plan is required to be made or performed on a date that is not a
                    Business Day, then the making of such payment or the performance of such
                    act may be completed on the next succeeding Business Day, but shall be
                    deemed to have been completed as of the required date. Holders of Allowed
                    Claims entitled to distributions under the Plan shall provide any information
                    requested by the Reorganized Debtor necessary for making such
                    distribution.

            3.      Continued Reorganization Operations. The Reorganized Debtor will
                    continue to operate with the primary purpose of developing the Premises or
                    marketing and selling the Sublease.

            4.      Cancellation of prepetition Interests. Except as provided for herein, all
                    Interests will be canceled and extinguished as of the Effective Date and
                    of no further force and effect against the Reorganized Debtor.

            5.      Corporate Governance. The Reorganized Debtor will issue New
                    Membership Interests to the Prepetition Lender in consideration for the
                    satisfaction of the Prepetition Lender’s Claim and the Prepetition Lender’s
                    Cash Contribution under the Plan. For the period immediately following


                                            -15-
Case 19-32231-jal   Doc 196      Filed 04/27/20      Entered 04/27/20 16:21:05          Page 16 of
                                            36



                    confirmation of the Plan, the Prepetition Lender proposed that Vikas
                    Tandon will serve as the sole New Non-Member Manager of Insight
                    Terminal Solutions, LLC. Mr. Tandon is currently the Chief Investment
                    Officer of JMB Capital Partners Lending, LLC and Ridgedale Partners,
                    LLC, as well as Manager of the Prepetition Lender. Mr. Tandon proposes
                    to draw no compensation for his management of the Reorganized Debtor.
                    The Prepetition Lender will be the sole member of the Reorganized Debtor
                    as of the Effective Date of the Plan.

            6.      Section 1145 Exemption. In accordance with section 1145 of the
                    Bankruptcy Code, the issuance of New Membership Interests is exempt
                    from all federal, state, or local law requiring registration for offer or sale of
                    a security or registration or licensing of an issuer of, underwriter of, or
                    broker dealer in such securities and is not deemed to be a public offer of
                    securities.

            7.      Effectuating Documents. On and after the Effective Date, the Prepetition
                    Lender, Reorganized Debtor, and the officers thereof and members of the
                    board thereof, shall be authorized to and may issue, execute, deliver, file, or
                    record such contracts, instruments, releases, indentures, and other
                    agreements or documents, and take such actions as may be necessary or
                    appropriate to effectuate, implement, and further evidence the terms and
                    conditions of the Plan, or to otherwise comply with applicable law, in the
                    name of and on behalf of the Reorganized Debtor, without the need for any
                    approvals, authorizations, or consents except for those expressly required
                    pursuant to the Plan.

            8.      Effectiveness of Instruments and Agreements. On the Effective Date, all
                    instruments, agreements, and documents issued, entered into, delivered, or
                    filed under the Plan are effective, binding, and enforceable in accordance
                    with their respective terms.

            9.      No Corporate Action Required. As of the Effective Date: (a) the adoption,
                    execution, delivery, and implementation of all contracts, leases,
                    instruments, releases, and other agreements related to or contemplated by
                    the Plan; and (b) the other matters provided for under, or in furtherance of,
                    the Plan involving corporate action required of the Debtor or Reorganized
                    Debtor, as applicable, are deemed to have occurred, are effective as
                    provided in the Plan, and are deemed authorized and approved in all respects
                    without further order of the Bankruptcy Court or any further action by the
                    Debtor’s or Reorganized Debtor’s officers, shareholders, members, or
                    managers.

            10.     Operation Pending Effective Date. Until the Effective Date, the Debtor will
                    continue to operate its business subject to all applicable requirements of the
                    Bankruptcy Code and the Bankruptcy Rules.



                                              -16-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05         Page 17 of
                                           36



            11.     Employee Matters. Upon the Effective Date, all material employee
                    compensation and benefit plans, and employment, severance, retirement,
                    indemnification, and other similar employee-related agreement or
                    arrangements in place as of the Effective Date with the Debtor shall be
                    rejected and all of the Debtor’s employees shall be terminated.

VI.   ARTICLE VI – EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      A.    Assumption and Rejection of Executory Contracts and Unexpired Leases.

            1.      Except as otherwise provided herein, each Executory Contract and
                    Unexpired Lease shall be deemed rejected pursuant to sections 365 and
                    1123 of the Bankruptcy Code as of the Effective Date, unless any such
                    Executory Contract or Unexpired Lease: (1) is identified on the Schedule of
                    Assumed Executory Contracts and Unexpired Leases; (2) was assumed or
                    rejected previously by the Debtor; (3) expired or terminated pursuant to its
                    own terms before the Effective Date; (4) is the subject of a motion to assume
                    pending on the Confirmation Date; or (5) is the subject of a motion pending
                    on the Confirmation Date to assume an Executory Contract or Unexpired
                    Lease pursuant to which the requested effective date of such rejection is
                    after the Effective Date.

            2.      Entry of the Confirmation Order shall constitute a Final Order approving
                    the assumptions or rejections of such Executory Contracts or Unexpired
                    Leases as set forth in the Plan, as of the Effective Date, all pursuant to
                    sections 365(a) and 1123 of the Bankruptcy Code.

            3.      All assumed Executory Contracts and Unexpired Leases shall remain in full
                    force and effect for the benefit of the Reorganized Debtor, and be
                    enforceable by the Reorganized Debtor in accordance with their terms,
                    notwithstanding any provision in such assumed Executory Contract or
                    Unexpired Lease that prohibits, restricts or conditions such assumption,
                    assignment or transfer. Any provision in the assumed Executory Contracts
                    and Unexpired Leases that purports to declare a breach or default based in
                    whole or in part on commencement or continuance of this Chapter 11 Case
                    or any successor cases shall be deemed unenforceable. To the extent any
                    provision in any Executory Contract or Unexpired Lease assumed pursuant
                    to the Plan (including, without limitation, any “change of control”
                    provision) restricts or prevents, or purports to restrict or prevent, or is
                    breached or deemed breached by, the Reorganized Debtor’s assumption of
                    such Executory Contract or Unexpired Lease, then such provision will be
                    deemed unenforceable such that the transactions contemplated by the Plan
                    will not entitle the non-debtor party thereto to terminate such Executory
                    Contract or Unexpired Lease or to exercise any other default-related rights
                    with respect thereto. Each Executory Contract or Unexpired Lease assumed
                    pursuant to the Plan or by Bankruptcy Court order but not assigned to a third
                    party before the Effective Date shall re-vest in and be fully enforceable by


                                            -17-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 18 of
                                           36



                    the Reorganized Debtor in accordance with its terms, except as such terms
                    may have been modified by a court order or by applicable law.

            4.      Notwithstanding anything to the contrary in the Plan, the Prepetition Lender
                    reserves the right to alter, amend, modify or supplement the Schedule of
                    Assumed Executory Contracts and Unexpired Leases at any time before the
                    Confirmation Date, including without limitation the right to remove any
                    Executory Contract or Unexpired Lease therefrom. The Prepetition Lender
                    further reserves the right to remove any Executory Contract or Unexpired
                    Lease from the Schedule of Assumed Executory Contracts and Unexpired
                    Leases at any time prior to the Effective Date upon the consent of the
                    applicable non-Debtor counterparty.

      B.    Procedures Related to Rejection of Executory Contracts or Unexpired Leases.
            The Prepetition Lender will file the Schedule of Assumed Executory Contracts and
            Unexpired Leases with the Plan Supplement on or before the date that is fifteen
            (15) days before the Confirmation Hearing which shall notify all other non-Debtor
            counterparties not scheduled that all other Executory Contracts and Unexpired
            Leases shall be rejected pursuant to the Confirmation Order. Each non-Debtor
            counterparty to an Executory Contract or Unexpired Lease to be rejected pursuant
            to the Plan shall have until 4:00 p.m. (Eastern time) on the date that is seven (7)
            calendar days before the Confirmation Hearing to file a written objection to the
            rejection of its Executory Contract or Unexpired Lease and serve it in a manner to
            be actually received by each of the following: (i) counsel to the Prepetition Lender:
            Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020,
            Attn: Robert M. Hirsh (rhirsh@lowenstein.com) and Phillip Khezri
            (pkhezri@lowenstein.com) and Frost Brown Todd LLC, 400 W. Market Street,
            Suite 3200, Louisville, Kentucky 40202, Attn: Edward M. King
            (tking@fbtlaw.com); and (ii) the United States Trustee, 601 West Broadway, Suite
            512,      Louisville,     KY       40202,      Attn:     John       R.      Stonitsch
            (ustpregion08.lo.ecf@usdoj.gov). Any such objections that cannot be consensually
            resolved by the Prepetition Lender and the objecting non-Debtor counterparty shall
            be considered by the Bankruptcy Court at the Confirmation Hearing or such other
            date requested by the Debtor.

            1.      Schedule of Assumed Executory Contracts and Unexpired Leases.
                    Executory Contracts and Unexpired Leases set forth on the Schedule of
                    Assumed Executory Contracts and Unexpired Leases shall be deemed
                    assumed as of the Effective Date.

            2.      Abandonment of Personal Property. Any fixtures, furniture, advertising
                    displays, other office and store equipment or any other personal property
                    left by the Debtor on the premises related to Unexpired Leases rejected
                    pursuant to the Plan shall be deemed abandoned as of the Rejection Date
                    pursuant to section 554 of the Bankruptcy Code. Entry of the Confirmation
                    Order shall constitute authorization by the Bankruptcy Court of such
                    abandonment and, as of the Effective Date, the non-Debtor counterparties


                                            -18-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05         Page 19 of
                                           36



                    to such rejected Unexpired Leases may dispose of any such personal
                    property in their sole and absolute discretion without notice or liability to
                    the Debtor, Reorganized Debtor, or third parties.

            3.      Claim Procedures for Rejection Damages Claim Holders. Each non-Debtor
                    counterparty to an Executory Contract or Unexpired Lease not identified on
                    the Schedule of Assumed Executory Contracts and Unexpired Leases must
                    file a proof of claim asserting any Rejection Damages Claim on or before
                    the Rejection Bar Date. Any Person with a Rejection Damages Claim is
                    required to file a proof of Claim asserting a Rejection Damages Claim
                    and failure to do so on or before the Rejection Bar Date shall result in
                    any Rejection Damages Claim being disallowed in accordance with
                    section 502 of the Bankruptcy Code and forever barred, estopped, and
                    enjoined from assertion and any such Rejection Damages Claim shall
                    not be enforceable against the Reorganized Debtor, and any Claim
                    arising out of the rejection of the Executory Contract or Unexpired
                    Lease shall be deemed fully satisfied, released, and discharged,
                    notwithstanding a proof of Claim to the contrary.

      C.    Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

            1.      The proposed Cure amount for all Executory Contracts not identified on the
                    Schedule of Assumed Executory Contracts and Unexpired Leases shall be
                    $0.00 unless otherwise indicated on such schedule. The Prepetition Lender
                    shall serve the Schedule of Assumed Executory Contracts and Unexpired
                    Leases on all scheduled non-Debtor counterparties to an Executory Contract
                    or Unexpired Lease. For the avoidance of doubt, if an Executory
                    Contract between the Debtor and any non-Debtor counterparty is not
                    listed on the Schedule of Assumed Executory Contracts and Unexpired
                    Leases, then the Reorganized Debtor intends to reject such Executory
                    Contract.

            2.      Any counterparty to an Executory Contract or Unexpired Lease that objects
                    to (1) the assumption of such Executory Contract or Unexpired Lease, (2)
                    the proposed Cure amount, (3) the ability of the Reorganized Debtor or any
                    assignee to provide “adequate assurance of future performance” (within the
                    meaning of section 365 of the Bankruptcy Code) under the Executory
                    Contract or Unexpired Lease to be assumed, or (4) any other matter
                    pertaining to assumption, shall file a written objection thereto and serve it
                    in a manner to be actually received by each of the following by no later than
                    4:00 p.m. (Eastern time) on the date that is seven (7) days prior to the
                    Confirmation Hearing: ((i) counsel to the Prepetition Lender: Lowenstein
                    Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020, Attn:
                    Robert M. Hirsh (rhirsh@lowenstein.com) and Phillip Khezri
                    (pkhezri@lowenstein.com) and Frost Brown Todd LLC, 400 W. Market
                    Street, Suite 3200, Louisville, Kentucky 40202, Attn: Edward M. King
                    (tking@fbtlaw.com); and (ii) the United States Trustee, 601 West


                                            -19-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 20 of
                                           36



                    Broadway, Suite 512, Louisville, KY 40202, Attn: John R. Stonitsch
                    (ustpregion08.lo.ecf@usdoj.gov). Any timely filed responses or objections
                    will be heard by the Bankruptcy Court at the Confirmation Hearing or on
                    such other date agreed to by the parties or ordered by the Bankruptcy Court.
                    Any counterparty to an Executory Contract or Unexpired Lease that fails to
                    timely object to any of the foregoing matters related to assumption will be
                    deemed to have assented and will be deemed to have forever released and
                    waived any such objection. Payment of any Cure amount shall be made
                    following the entry of a Final Order or orders resolving any dispute related
                    thereto and approving the assumption and shall not prevent or delay
                    implementation of the Plan or the occurrence of the Effective Date.

       D.   Modifications, Amendments, Supplements, Restatements, or Other
            Agreements. Unless otherwise provided in the Plan, each Executory Contract or
            Unexpired Lease that is assumed shall include all modifications, amendments,
            supplements, restatements, or other agreements that in any manner affect such
            Executory Contract or Unexpired Lease, and all rights related thereto, if any,
            including all easements, licenses, permits, rights, privileges, immunities, options,
            rights of first refusal, and any other interests, unless any of the foregoing
            agreements has been previously rejected or repudiated or is rejected or repudiated
            pursuant hereunder.

            Modifications, amendments, supplements, and restatements to prepetition
            Executory Contracts and Unexpired Leases that have been executed by the Debtor
            or Reorganized Debtor during the Chapter 11 Case shall not be deemed to alter the
            prepetition nature of the Executory Contract or Unexpired Lease, or the validity,
            priority, or amount of any Claims that may arise in connection therewith.

       E.   Contracts and Leases Entered into After the Petition Date. Contracts and leases
            entered into after the Petition Date by the Debtor, and any Executory Contracts and
            Unexpired Leases assumed by the Debtor, may be performed by the Reorganized
            Debtor in the ordinary course of business and in accordance with the terms thereof.

VII.   ARTICLE VII – EFFECT OF THE PLAN ON CLAIMS, INTERESTS AND
       LITIGATION CLAIMS

       A.   Binding Effect. Except as otherwise provided in section 1141(d)(3) of the
            Bankruptcy Code, and subject to the occurrence of the Effective Date, on and after
            the entry of the Confirmation Order, the provisions of the Plan shall bind every
            holder of a Claim against or Interest in any Debtor and inure to the benefit of and
            be binding on such Holder’s respective successors and assigns, regardless of
            whether the Claim or Interest of such Holder is impaired under the Plan and whether
            such Holder has accepted the Plan.

       B.   No Substantive Consolidation for Plan Purposes. The Plan applies solely to
            Debtor, and the Debtor’s Estate has not been substantively consolidated.




                                            -20-
Case 19-32231-jal   Doc 196     Filed 04/27/20      Entered 04/27/20 16:21:05        Page 21 of
                                           36



      C.    Books and Records. The Debtor’s directors, officers, and managers, as applicable,
            shall transfer the Debtor’s books and records to the New Non-Member Manager on
            the Effective Date, or as soon as reasonably practicable thereafter. To the extent
            any books and records relate to the Debtor and one or more other entities, such
            books and records shall be turned over to the New Non-Member Manager. The
            Reorganized Debtor may dispose of any of the Debtor’s books and records, subject
            to the expiration of any statutory period requiring that such records be maintained,
            without authorization from the Bankruptcy Court.

      D.    Vesting of Assets. Except as otherwise explicitly provided in the Plan, on the
            Effective Date, all property comprising the Estate (including Litigation Claims, but
            excluding property that has been abandoned pursuant to an order of the Bankruptcy
            Court) shall vest in the Reorganized Debtor free and clear of all Claims, Liens,
            charges, interests, and encumbrances. As of and following the Effective Date, the
            Reorganized Debtor may operate its business and use, acquire, and dispose of
            property and settle and compromise Claims, Interests, or Litigation Claims without
            supervision of the Bankruptcy Court, free of any restrictions of the Bankruptcy
            Code or Bankruptcy Rules, other than those restrictions expressly imposed by the
            Plan or the Confirmation Order.

      E.    Discharge. Except as provided in the Plan or the Confirmation Order, the rights
            granted under the Plan and the treatment of Claims and Interests under the Plan
            shall be in full and final satisfaction, discharge, and release of all Claims and
            Interests. Except as provided in the Plan or the Confirmation Order, confirmation
            of the Plan discharges the Reorganized Debtor from all Claims or other debts that
            arose before the Confirmation Date, and all debts of the kind specified in
            Bankruptcy Code sections 502(g), 502(h), or 502(i), whether or not: (a) a proof of
            claim based on such debt is filed or deemed filed under Bankruptcy Code section
            501; (b) a Claim based on such debt is Allowed under Bankruptcy Code section
            502; or (c) the holder of a Claim based on such debt has accepted the Plan. Without
            limiting the foregoing, the discharge granted under the Plan is granted to the fullest
            extent allowed under Bankruptcy Code sections 1141(a), 1141(b), 1141(c), and
            1141(d)(1).

      F.    Term of Injunctions or Stays. Unless otherwise provided in the Plan or in a Final
            Order, all injunctions or stays arising under or entered during the Chapter 11 Case
            under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on
            the Confirmation Date, shall remain in full force and effect until the later of the
            Effective Date and the date indicated in the order providing for such injunction or
            stay.

      G.    Releases by the Debtor. As of and subject to the occurrence of the Effective
            Date, except for the rights that remain in effect from and after the Effective
            Date to enforce the Plan and the Plan Supplement, for good and valuable
            consideration, the adequacy of which is hereby confirmed, including, the
            service of the Released Parties to facilitate the reorganization of the Debtor,
            the implementation of the Plan, and except as otherwise provided in the Plan


                                             -21-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 22 of
                                           36



            or in the Confirmation Order, the Released Parties are deemed forever
            released and discharged, to the maximum extent permitted by law and unless
            barred by law, by the Debtor in each case on behalf of itself and its respective
            affiliates, successors, assigns, and representatives and any and all other entities
            who may purport to assert any cause of action derivatively, by or through the
            foregoing entities, from any and all claims, interests, obligations, suits,
            judgments, damages, demands, debts, rights, causes of action, losses, remedies,
            or liabilities whatsoever, including any derivative claims, asserted or
            assertable on behalf of the Debtor whether known or unknown, foreseen or
            unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
            the Debtor or the Estate would have been legally entitled to assert in their own
            right (whether individually or collectively) or on behalf of the Holder of any
            Claim or Interest or other Entity, based on or relating to, or in any manner
            arising from, in whole or in part, the Debtor, the Chapter 11 Case, the subject
            matter of, or the transactions or events giving rise to, any Claim or Interest
            that is treated in the Plan, the business or contractual arrangements between
            the Debtor and any Released Party, the Plan funding, the negotiation,
            formulation, or preparation of the Disclosure Statement and the Plan and
            related agreements, instruments, and other documents, the solicitation of votes
            with respect to the Plan, or any other act or omission, transaction, agreement,
            event, or other occurrence, and in all respects such Entities shall be entitled to
            reasonably rely upon the advice of counsel with respect to their duties and
            responsibilities pursuant to the Plan.

      H.    Releases by Holders of Claims and Interests. As of and subject to the
            occurrence of the Effective Date, except for the rights that remain in effect
            from and after the Effective Date to enforce the Plan and the Plan Documents,
            for good and valuable consideration, the adequacy of which is hereby
            confirmed, including, the service of the Released Parties to facilitate the
            reorganization of the Debtor and the implementation of the Plan, and except
            as otherwise provided in the Plan or in the Confirmation Order, the Released
            Parties, are deemed forever released and discharged, to the maximum extent
            permitted by law and unless barred by law, by the Releasing Parties from any
            and all claims, interests, obligations, suits, judgments, damages, demands,
            debts, rights, causes of action, losses, remedies, and liabilities whatsoever,
            including any derivative claims, asserted or assertable on behalf of the Debtor,
            and any claims for breach of any fiduciary duty (or any similar duty),
            whether known or unknown, foreseen or unforeseen, existing or hereinafter
            arising, in law, equity, or otherwise, that such holders or their affiliates (to the
            extent such affiliates can be bound) would have been legally entitled to assert
            in their own right (whether individually or collectively) or on behalf of the
            holder of any Claim or Interest or other Entity, based on or relating to, or in
            any manner arising from, in whole or in part, the Debtor, the Chapter 11 Case,
            the purchase, sale, or rescission of the purchase of any Interest in the Debtor
            or the Reorganized Debtor, the subject matter of, or the transactions or events
            giving rise to, any Claim or Interest that is treated in the Plan, the business or
            contractual arrangements between any Debtor and any Released Party, the


                                            -22-
Case 19-32231-jal   Doc 196      Filed 04/27/20     Entered 04/27/20 16:21:05         Page 23 of
                                            36



            Plan funding, the negotiation, formulation, or preparation of the Disclosure
            Statement, the Plan and related agreements, instruments, and other
            documents, the solicitation of votes with respect to the Plan, or any other act
            or omission, transaction, agreement, event, or other occurrence, and in all
            respects such entities shall be entitled to reasonably rely upon the advice of
            counsel with respect to their duties and responsibilities pursuant to the Plan.

      I.    Injunction.

            1.      Generally. Except as otherwise provided in the Plan or in the Confirmation
                    Order, as of the entry of the Confirmation Order but subject to the
                    occurrence of the Effective Date, all Persons who have held, hold, or may
                    hold Claims or Interests are, with respect to any such Claim or Interest,
                    permanently enjoined after the entry of the Confirmation Order from: (i)
                    commencing, conducting, or continuing in any manner, directly or
                    indirectly, any suit, action, or other proceeding of any kind (including, any
                    proceeding in a judicial, arbitral, administrative, or other forum) against or
                    affecting, directly or indirectly, the Reorganized Debtor, or the Estate, or
                    any direct or indirect transferee of any property of, or direct or indirect
                    successor in interest to the Reorganized Debtor (i) or any property of any
                    such transferee or successor; (ii) enforcing, levying, attaching (including,
                    any prejudgment attachment), collecting, or otherwise recovering in any
                    manner or by any means, whether directly or indirectly, any judgment,
                    award, decree, or order against the Reorganized Debtor, the Estate or its
                    property, or any direct or indirect transferee of any property of, or direct or
                    indirect successor in interest to, the Reorganized Debtor or the Estate (ii) or
                    any property of any such transferee or successor; (iii) creating, perfecting,
                    or otherwise enforcing in any manner, directly or indirectly, any
                    encumbrance of any kind against the Reorganized Debtor, the Estate or any
                    of its property, or any direct or indirect transferee of any property of, or
                    successor in interest to, the Reorganized Debtor or the Estate (iii) or any
                    property of any such transferee or successor; (iv) acting or proceeding in
                    any manner, in any place whatsoever, that does not conform to or comply
                    with the provisions of the Plan to the full extent permitted by applicable
                    law; and (v) commencing or continuing, in any manner or in any place, any
                    action that does not comply with or is inconsistent with the provisions of
                    the Plan; provided, that nothing contained herein shall preclude such
                    Persons who have held, hold, or may hold Claims against the Reorganized
                    Debtor or the Estate from exercising their rights, or obtaining benefits,
                    pursuant to and consistent with the terms of the Plan, the Confirmation
                    Order, or any other agreement or instrument entered into or effectuated in
                    connection with the consummation of the Plan.

            2.      By accepting distributions pursuant to the Plan, each holder of an Allowed
                    Claim will be deemed to have affirmatively and specifically consented to
                    be bound by the Plan, including the injunctions set forth in Article VII of
                    the Plan.


                                             -23-
Case 19-32231-jal   Doc 196     Filed 04/27/20      Entered 04/27/20 16:21:05        Page 24 of
                                           36



            3.      Limited Scope. Nothing in the Plan: (i) extinguishes, prohibits, or otherwise
                    limits the right of the Estate or Reorganized Debtor to assert and prevail on
                    any Litigation Claim; (ii) enjoins or otherwise precludes any party-in-
                    interest from enforcing the terms of the Plan and the Confirmation Order.

      J.    Exculpation. Notwithstanding anything herein to the contrary, and to the
            maximum extent permitted by applicable law, no Exculpated Party shall have
            or incur, and each Exculpated Party is hereby released and exculpated from,
            any Claim, Interest, obligation, suit, judgment, damage, demand, debt, right,
            cause of action, loss, remedy, or liability for any claim (including, but not
            limited to, any claim for breach of any fiduciary duty or any similar duty) in
            connection with or arising out of the administration of the Chapter 11 Case;
            the Disclosure Statement, the Plan, the Schedule of Assumed Executory
            Contracts and Unexpired Leases, or any agreement, transaction, or document
            related to any of the foregoing, or the solicitation of votes for, or confirmation
            of, the Plan; the funding of the Plan; the occurrence of the Effective Date; the
            administration of the Plan or the property to be distributed under the Plan;
            the issuance of New Membership Interests under or in connection with the
            Plan; or the transactions in furtherance of any of the foregoing; except for
            Claims related to any act or omission that is determined in a Final Order by a
            court of competent jurisdiction to have constituted actual fraud or willful
            misconduct, but in all respects such entities shall be entitled to reasonably rely
            upon the advice of counsel with respect to their duties and responsibilities
            pursuant to the Plan. The Exculpated Parties and each of their respective
            affiliates, agents, directors, officers, managers, employees, advisors, and
            attorneys have acted in compliance with the applicable provisions of the
            Bankruptcy Code with regard to the solicitation and distributions pursuant to
            the Plan and, therefore, are not, and on account of such distributions shall not
            be, liable at any time for the violation of any applicable law, rule, or regulation
            governing the solicitation of acceptances or rejections of the Plan or such
            distributions made pursuant to the Plan, including the issuance of New
            Membership Interests thereunder. This exculpation shall be in addition to, and
            not in limitation of, all other releases, indemnities, exculpations, and any other
            applicable law or rules protecting such Exculpated Parties from liability.

      K.    Retention, Reservation and Prosecution of Litigation Claims. Except as
            otherwise provided in the Plan, all Litigation Claims other than Avoidance Actions
            are retained and reserved for the Reorganized Debtor, which is designated as the
            Estate’s representative under Bankruptcy Code § 1123(b)(3)(B) for purposes of the
            Litigation Claims other than Avoidance Actions. The Reorganized Debtor shall
            have the sole authority to prosecute, defend, compromise, settle, and otherwise deal
            with any Litigation Claims other than Avoidance Actions, and does so in its
            capacity as a representative of the Estate in accordance with Bankruptcy Code §
            1123(b)(3)(B). The Reorganized Debtor shall have sole discretion to determine in
            its business judgment which Litigation Claims to pursue, which to settle, and the
            terms and conditions of those settlements. In pursuing any claim, right, or Litigation
            Claim, the Reorganized Debtor shall be entitled to the extensions provided under


                                            -24-
Case 19-32231-jal   Doc 196      Filed 04/27/20     Entered 04/27/20 16:21:05         Page 25 of
                                            36



            section 108 of the Bankruptcy Code. Except as otherwise provided in the Plan, all
            Litigation Claims shall survive confirmation and the commencement or prosecution
            of Litigation Claims shall not be barred or limited by any estoppel, whether judicial,
            equitable, or otherwise.

VIII. CONDITIONS TO OCCURRENCE OF EFFECTIVE DATE

      A.    Conditions to Effectiveness. The Effective Date does not occur unless and until:

            1.      The Confirmation Date occurs and the Confirmation Order, in a form
                    satisfactory to the Prepetition Lenders, in its sole discretion, has become a
                    Final Order, which shall, among other things, provide that the Reorganized
                    Debtor shall be authorized to take all actions necessary or appropriate to
                    enter into any transactions contemplated thereunder;

            2.      No request for revocation of the Confirmation Order under Bankruptcy
                    Code section 1144 is pending;

            3.      All instruments and agreements to be issued, entered into, delivered, or filed
                    under the Plan are issued, entered into, delivered, or filed and are effective;

            4.      The Debtor or Reorganized Debtor has the ability to assume the Sublease;

            5.      Claims against the Debtor do not exceed $4,400,000; and

            6.      The Prepetition Lender makes the Cash Contribution.

      B.    Waiver of Conditions. The Prepetition Lender may waive any condition to
            confirmation or the Effective Date, in whole or in part, at any time without notice,
            an order of the Bankruptcy Court, or any further action other than proceeding to
            confirmation and consummation of the Plan.

      C.    Effect of Non-Occurrence of the Effective Date. If the Effective Date does not
            occur, the Plan shall be null and void and nothing contained in the Plan shall: (a)
            constitute a waiver or release of any Claims against the Debtor; (b) constitute an
            admission, acknowledgement, offer or undertaking by the Prepetition Lender.

IX.   ARTICLE IX – MISCELLAENOUS PROVISIONS OF THE PLAN

      A.    Retention of Jurisdiction. Notwithstanding the entry of the Confirmation Order
            and the occurrence of the Effective Date, the Bankruptcy Court shall retain non-
            exclusive jurisdiction of all matters arising out of, and related to, the Chapter 11
            Case and the Plan, including jurisdiction to:

            1.      resolve any matters related to Executory Contracts and Unexpired Leases,
                    including: (i) the assumption, assignment, or rejection of Executory
                    Contracts or Unexpired Leases, and to hear and determine the allowance of
                    Claims resulting therefrom including the amount of Cure, if any, required


                                             -25-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05         Page 26 of
                                           36



                    to be paid; (ii) any potential contractual obligation under any Executory
                    Contract or Unexpired Lease that is assumed; (iii) the Reorganized Debtor’s
                    amendment, modification, or supplement after the Confirmation Date,
                    pursuant to Article IV of the Plan, of the Schedule of Executory Contracts
                    and Unexpired Leases; and (iv) any dispute regarding whether a contract or
                    lease is or was executory or expired;

            2.      adjudicate any and all adversary proceedings, applications, and contested
                    matters that may be commenced or maintained pursuant to the Chapter 11
                    Case, the Plan, or that were the subject of proceedings before the
                    Bankruptcy Court, prior to the Effective Date, proceedings to adjudicate the
                    allowance of Disputed Claims, and all controversies and issues arising from
                    or relating to any of the foregoing;

            3.      ensure that distributions to Holders of Allowed Claims are accomplished as
                    provided herein and adjudicate any and all disputes arising from or relating
                    to distributions under the Plan;

            4.      enter and implement such orders as may be appropriate if the Confirmation
                    Order is for any reason stayed, revoked, modified, and/or vacated;

            5.      consider any modifications of the Plan, to cure any defect or omission, or to
                    reconcile any inconsistency in any order of the Bankruptcy Court, including
                    the Confirmation Order;

            6.      hear and determine all applications for allowance of compensation and
                    reimbursement of Professional Fee Claims under the Plan or under sections
                    330, 331, 503(b), 1103, and 1129(a)(4) of the Bankruptcy Code; determine
                    requests for the payment of Claims entitled to priority under section
                    507(a)(2) of the Bankruptcy Code, including compensation and
                    reimbursement of expenses of parties entitled thereto; adjudicate, decide, or
                    resolve any and all matters related to section 1141 of the Bankruptcy Code;

            7.      hear and determine disputes arising in connection with the interpretation,
                    implementation, or enforcement of the Plan or the Confirmation Order,
                    including disputes arising under agreements, documents, or instruments
                    executed in connection with the Plan and disputes arising in connection with
                    any Person or entity’s obligations incurred in connection with the Plan;

            8.      hear and determine all suits or adversary proceedings to recover assets of
                    the Reorganized Debtor and property of its Estate, wherever located;

            9.      hear and determine matters concerning state, local, and federal taxes in
                    accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

            10.     grant any consensual request to extend the deadline for assuming or
                    rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy
                    Code, or in the event that the Effective Date does not occur, to consider any


                                            -26-
Case 19-32231-jal      Doc 196      Filed 04/27/20     Entered 04/27/20 16:21:05         Page 27 of
                                               36



                       request to extend the deadline for assuming or rejecting Unexpired Leases
                       pursuant to section 365(d)(4);

               11.     hear any other matter not inconsistent with the Bankruptcy Code;

               12.     hear and determine all disputes involving the existence, nature or scope of
                       the Reorganized Debtor’s discharge;

               13.     issue a final decree and enter an order closing the chapter 11 case; and

               14.     enforce all orders previously entered by the Bankruptcy Court.

After the Effective Date, the Bankruptcy Court shall retain jurisdiction with respect to each of the
foregoing items and all other matters that were subject to its jurisdiction prior to the Confirmation
Date. Nothing contained herein shall be construed to increase, decrease or otherwise modify the
independence, sovereignty or jurisdiction of the Bankruptcy Court.

       B.      Effecting Documents; Further Transactions; Timing. The Prepetition Lender
               and Reorganized Debtor are authorized and directed as of the Effective Date,
               without further order of the Bankruptcy Court, to execute, deliver, file, or record
               all contracts, instruments, releases, and other agreements or documents, and to take
               all actions necessary or appropriate to effect and further evidence the terms of the
               Plan. All transactions required to occur on the Effective Date under the terms of
               the Plan are deemed to have occurred simultaneously.

       C.      Governing Law. Except to the extent the Bankruptcy Code, Bankruptcy Rules, or
               other federal laws apply, the laws of the State of Delaware shall govern the rights
               and obligations arising under the Plan, without giving effect to principles of
               conflicts of law of Delaware.

       D.      Exemption from Transfer Taxes. Under Bankruptcy Code section 1146(a): (a)
               the issuance, distribution, transfer, and exchange of assets or property of the Estate,
               including without limitation the New Membership Interests; (b) the execution,
               assignment, modification, or recording of any lease or sublease; and (c) the
               execution, delivery, or recording of a deed or other instrument of transfer under, in
               furtherance of, or in connection with, the Plan, the Confirmation Order, or any
               transaction contemplated above, or any transactions arising out of, contemplated
               by, or in any way related to, the foregoing are not subject to any document recording
               tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, or real
               estate transfer tax, or other similar tax or governmental assessment and the
               appropriate state or local government officials or agents are directed to forego the
               collection of any such tax or assessment and to accept for filing or recordation any
               of the foregoing instruments or other documents without the payment of any such
               tax or assessment.

       E.      Post-Effective Date Fees; Final Decree. Notwithstanding anything to the contrary
               contained in the Plan, all fees payable through the Effective Date pursuant to 28
               U.S.C. § 1930 shall be paid on the Effective Date, or as soon as practicable


                                                -27-
Case 19-32231-jal   Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 28 of
                                           36



            thereafter. The Reorganized Debtor is responsible for paying any post-Effective
            Date fees under 28 U.S.C. § 1930(a)(6) and filing post-confirmation reports until
            the Bankruptcy Court enters a final decree, which Reorganized Debtor must seek
            as soon as feasible after distributions under the Plan have commenced. Notice of
            application for a final decree need be given only to those holders of Claims and
            Interests and other parties that, after the Effective Date, specifically request such
            notice.

      F.    Method of Payment; Payments, Filings, and Notices Only on Business Days.
            Payments of Cash under the Plan must be made by check drawn on a domestic bank
            or by wire transfer from a domestic bank. Whenever any payment, distribution,
            filing, delivery, or notice to be made under the Plan is due on a day other than a
            Business Day, such payment, distribution, filing, delivery, or notice may instead be
            made, without interest or penalty, on the immediately following Business Day.

      G.    Undeliverable or Unclaimed Distributions. If any distribution to a Holder of an
            Allowed Claim made in accordance herewith is returned to the Reorganized Debtor
            as undeliverable, no further distributions shall be made to such Holder unless and
            until the Reorganized Debtor is notified in writing of such Holder’s then-current
            address or other necessary information for delivery, at which time such undelivered
            distribution shall be made to such Holder within ninety (90) days of receipt of such
            Holder’s then-current address or other necessary information; provided that any
            such undelivered distribution shall be deemed unclaimed property under section
            347(b) of the Bankruptcy Code at the expiration of six (6) months from the later of
            (a) the Effective Date and (b) the date of the initial attempted distribution. After
            such date, all unclaimed property or interests in property shall revert to the
            Reorganized Debtor automatically and without need for a further order by the
            Bankruptcy Court (notwithstanding any applicable non-bankruptcy escheat,
            abandoned, or unclaimed property laws to the contrary), and the right, title, and
            interest of any Holder to such property or interest in property shall be discharged
            and forever barred. Notwithstanding anything to the contrary contained in the Plan,
            nothing in this provision shall act as a bar to entry of a final decree closing the
            Chapter 11 Case.

      H.    Time Bar to Cash Payments. Checks issued by the Reorganized Debtor in respect
            of Allowed Claims shall be null and void if not negotiated within 60 days after the
            date of issuance thereof. Requests for reissuance of any check shall be in writing
            to the Reorganized Debtor by the Holder of the Allowed Claim to whom such check
            originally was issued. Any such written claim in respect of such a voided check
            must be received by the Reorganized Debtor on or before 60 days after the
            expiration of the 60 day period following the date of issuance of such check.
            Thereafter, the amount represented by such voided check shall irrevocably revert
            to the Reorganized Debtor free and clear of any restrictions. Any Claim in respect
            of such voided check shall be discharged and forever barred from assertion against
            the Debtor, the Estate, or the Reorganized Debtor.

      I.    Revocation, Withdrawal, or Non-Consummation. The Prepetition Lender


                                            -28-
Case 19-32231-jal     Doc 196    Filed 04/27/20      Entered 04/27/20 16:21:05         Page 29 of
                                            36



             reserves the right to revoke or withdraw the Plan at any time prior to the Effective
             Date, which revocation or withdrawal shall occur upon the Prepetition Lender’s
             filing of a notice thereof, and to file subsequent chapter 11 plans. If the Prepetition
             Lender revokes or withdraws the Plan, it shall be null and void and, in such event,
             nothing contained herein shall be deemed to constitute a waiver or release of any
             Litigation Claims or Claims by or against the Reorganized Debtor or any other
             Person or to prejudice in any manner the rights of the Prepetition Lender or any
             Person in any further proceedings involving the Reorganized Debtor.

      J.     Notices. After the Effective Date, any pleading, notice, or other document required
             by the Plan to be served on or delivered on the parties below shall be served as
             follows:

      If to the Reorganized Debtor:

             Insight Terminal Solutions, LLC
             [Service Address]
             Attn: Vikas Tandon

      With a copy (which shall not constitute notice) to:

             Lowenstein Sandler LLP
             1251 Avenue of the Americas
             New York, NY 10020
             Attn: Robert M. Hirsh, Esq. and Phillip Khezri, Esq.

      And

             Frost Brown Todd LLC
             400 W. Market Street
             Suite 3200
             Louisville, KY 40202
             Attn: Edward M. King, Esq.

      If to U.S. Trustee:

             Office of the United States Trustee
             601 West Broadway, Suite 512
             Louisville, KY 40202
             Attn: John R. Stonitsch, Esq.

      K.     Entire Agreement. Except as otherwise indicated, the Plan supersedes all previous
             and contemporaneous negotiations, promises, covenants, agreements,
             understandings, and representations on such subjects, all of which have become
             merged and integrated into the Plan.

      L.     Severability. If, prior to the Confirmation Date, any term or provision of the Plan
             is held by the Bankruptcy Court to be invalid, void, or unenforceable, the


                                              -29-
Case 19-32231-jal   Doc 196     Filed 04/27/20      Entered 04/27/20 16:21:05         Page 30 of
                                           36



            Bankruptcy Court shall have the power to alter and interpret such term or provision
            to make it valid or enforceable to the maximum extent practicable, consistent with
            the original purpose of the term or provision held to be invalid, void, or
            unenforceable, and such term or provision shall then be applicable as altered or
            interpreted. Notwithstanding any such holding, alteration, or interpretation, the
            remainder of the terms and provisions of the Plan will remain in full force and effect
            and will in no way be affected, impaired, or invalidated by such holding, alteration,
            or interpretation. The Confirmation Order shall constitute a judicial determination
            and shall provide that each term and provision of the Plan, as it may have been
            altered or interpreted in accordance with the foregoing, is (a) valid and enforceable
            pursuant to its terms, (b) integral to the Plan and may not be deleted or modified
            without the Reorganized Debtor’s consent, and (c) nonseverable and mutually
            dependent.

      M.    Exhibits. All exhibits and documents included in the Plan Supplement are
            incorporated into and are a part of the Plan as if set forth in full in the Plan. After
            the exhibits and documents are filed, copies of such exhibits and documents shall
            be available upon request to the Prepetition Lender’s counsel, by contacting
            Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020.

      N.    Conflicts. Except as set forth in the Plan, to the extent that any provision of the
            Disclosure Statement or any other order (other than the Confirmation Order)
            referenced in the Plan (or any exhibits, schedules, appendices, supplements or
            amendments to any of the foregoing), conflict with or are in any way inconsistent
            with any provision of the Plan, the Plan shall govern and control; provided,
            however, that if there is a conflict between the Plan and a Plan Supplement
            document, the Plan Supplement document shall govern and control.

      O.    Pre-Confirmation Amendment. The Prepetition Lender may modify the Plan at
            any time prior to the entry of the Confirmation Order provided that the Plan, as
            modified, and the Disclosure Statement pertaining thereto meet applicable
            Bankruptcy Code requirements, including those set forth in section 1125.

      P.    Post-Confirmation Amendments. After the entry of the Confirmation Order, the
            Prepetition Lender may modify the Plan to remedy any defect or omission or to
            reconcile any inconsistencies in the Plan or in the Confirmation Order, as may be
            necessary to carry out the purposes and effects of the Plan, provided (i) the
            Prepetition Lender obtains approval of the Bankruptcy Court for such modification,
            after notice and a hearing, and (ii) such modification shall not materially and
            adversely affect the interests, rights, or treatment, of any Class under the Plan.
            After the Confirmation Date and before the Effective Date of the Plan, the
            Prepetition Lender may modify the Plan in a way that materially or adversely
            affects the interests, rights, treatment, or Distributions of a Class of Claims,
            provided: (i) the modified Plan meets applicable Bankruptcy Code requirements;
            (ii) the Prepetition Lender obtains Bankruptcy Court approval for such
            modification, after notice to all creditors entitled to receive notice pursuant to the
            Bankruptcy Code and the Bankruptcy Rules and a hearing; and (iii) the Plan


                                             -30-
Case 19-32231-jal       Doc 196     Filed 04/27/20      Entered 04/27/20 16:21:05         Page 31 of
                                               36



               Proponent complies with section 1125 of the Bankruptcy Code with respect to the
               modified Plan.

X.     ARTICLE X – STATUTORY REQUIREMENTS FOR PLAN CONFIRMATION

        The following is a brief summary of the confirmation process. Holders of Claims and
Interests are encouraged to review the relevant provisions of the Bankruptcy Code and to consult
with their own advisors.

       A.      Confirmation Hearing. Section 1128(a) of the Bankruptcy Code provides that the
               Bankruptcy Court, after notice, may conduct the Confirmation Hearing to consider
               Confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides that
               any party in interest may object to Confirmation of the Plan.

       B.      Confirmation Standards.

        Among the requirements for Confirmation are that the Plan (a) is accepted by all Impaired
Classes of Claims and Interests or, if rejected by an Impaired Class, that the Plan “does not
discriminate unfairly” and is “fair and equitable” as to such Class; (b) is feasible; and (c) is in the
“best interests” of Holders of Claims and Interests that are Impaired under the Plan.

        The following requirements must be satisfied pursuant to section 1129(a) of the
Bankruptcy Code before a bankruptcy court may confirm a plan of reorganization. The Prepetition
Lender believes that the Plan fully complies with all the applicable requirements of section 1129
of the Bankruptcy Code set forth below:

               1.      The Plan complies with the applicable provisions of the Bankruptcy Code.

               2.      The Plan Proponent has complied with the applicable provisions of the
                       Bankruptcy Code.

               3.      The Plan has been proposed in good faith and not by any means forbidden
                       by law.

               4.      Any payment made or to be made by the Plan Proponent or by a Person
                       issuing securities or acquiring property under the Plan, for services or for
                       costs and expenses in or in connection with the Chapter 11 Case, in
                       connection with the Plan and incident to the Chapter 11 Case is subject to
                       the approval of the Bankruptcy Court as reasonable.

               5.      The Plan Proponent has disclosed the identity and affiliations of any
                       individual proposed to serve, after Confirmation, as a director, officer, or
                       voting trustee of the Reorganized Debtor, any Affiliate of the Debtor
                       reorganized under the Plan, or any successor to the Debtor under the Plan,
                       and the appointment to, or continuance in, such office of such individual is
                       consistent with the interests of creditors and equity security holders and with
                       public policy.



                                                 -31-
Case 19-32231-jal       Doc 196      Filed 04/27/20      Entered 04/27/20 16:21:05          Page 32 of
                                                36



                6.      The Plan Proponent has disclosed the identity of any insider that will be
                        employed or retained by the Reorganized Debtor and the nature of any
                        compensation for such insider.

                7.      With respect to each Holder within an Impaired Class of Claims or Interests,
                        as applicable, each such Holder (a) has accepted the Plan or (b) will receive
                        or retain under the Plan on account of such Claim or Interest property of a
                        value, as of the Effective Date, that is not less than the amount that such
                        Holder would so receive or retain if the Debtor was liquidated under chapter
                        7 of the Bankruptcy Code on such date.

                8.      With respect to each Class of Claims or Interests, such Class (a) has
                        accepted the Plan or (b) is Unimpaired under the Plan (subject to the “cram-
                        down” provisions discussed below).

                9.      The Plan provides for treatment of Claims, as applicable, in accordance with
                        the provisions of section 507(a) of the Bankruptcy Code.

                10.     If a Class of Claims is Impaired under the Plan, at least one Class of Claims
                        that is Impaired under the Plan has accepted the Plan, determined without
                        including any acceptance of the Plan by any insider.

                11.     Confirmation is not likely to be followed by the liquidation, or the need for
                        further financial reorganization, of the Reorganized Debtor, or any
                        successor to the Debtor under the Plan, unless such liquidation or
                        reorganization is proposed in the Plan.

                12.     All fees payable under 28 U.S.C. § 1930 have been paid or the Plan provides
                        for the payment of all such fees on the Effective Date.

                13.     The Plan provides for the continuation after its effective date of payment of
                        all retiree benefits, as that term is defined in section 1114 of the Bankruptcy
                        Code, at the level established pursuant to subsection (e)(1)(B) or (g) of
                        section 1114 of the Bankruptcy Code, at any time prior to Confirmation, for
                        the duration of the period the applicable Debtor has obligated itself to
                        provide such benefits.

        C.      No Solicitation of Non-Lender Classes.

         Pursuant to the Bankruptcy Code, only classes of claims against or interests of a debtor that
are “impaired” (within the meaning of section 1124 of the Bankruptcy Code) under the terms and
provisions of a plan of reorganization or liquidation are entitled to vote to accept or reject a plan.
A class is “impaired” if the legal, equitable, or contractual rights attaching to the claims or interests
of that class are modified, other than by curing defaults and reinstating maturity. Classes of claims
and interests that are not impaired are not entitled to vote on a plan and, under section 1126(f) of
the Bankruptcy Code, are conclusively presumed to have accepted a plan. Similarly, classes of
claims and interests that will receive no property under the Plan on account of such claims or
interests are deemed to reject the plan under section 1126(g) of the Bankruptcy Code, and are not


                                                  -32-
Case 19-32231-jal       Doc 196     Filed 04/27/20      Entered 04/27/20 16:21:05         Page 33 of
                                               36



entitled to vote on the Plan. Article V.B of this Disclosure Statement provides a summary of the
classification and treatment of Claims under the Plan.

       Under the Plan, Priority, Administrative and General Unsecured Claim Holders are
unimpaired and conclusively presumed to accept the Plan. Interest Holders and Subordinated
Claim Holders are impaired, and will receive or retain any property on account of their Interests
or Subordinated Claims under the Plan. Interest Holders and Subordinated Claim Holders are
accordingly deemed to reject the Plan, and will not vote on the Plan. The Prepetition Lender is
impaired and will receive New Membership Interests in the Reorganized Debtor on account of its
Claim. The Petition Lender will vote to accept the Plan under section 1129(a)(8) of the Bankruptcy
Code.

       D.      Feasibility of the Plan.

       Section 1129(a)(11) of the Bankruptcy Code requires that a plan proponent demonstrate
that confirmation of a plan is not likely to be followed by liquidation or the need for further
financial reorganization. For purposes of determining whether the Plan meets this requirement,
the Prepetition Lender will provide financial wherewithal demonstrating the ability to make the
necessary financial contribution to satisfy the treatment set forth for all Allowed Claims in the
Plan. The Prepetition Lender believes that the Plan will successfully repay all Holders of Allowed
Claims, except Subordinated Claims, and make a subsequent liquidation or reorganization
unnecessary.

       E.      Best Interests Test.

        As described above, section 1129(a)(7) of the Bankruptcy Code (often referred to as the
“Best Interests Test”) requires that each Holder of an Impaired Claim or Interest either (a) accept
the Plan or (b) receive or retain under the Plan property of a value, as of the Effective Date, that is
not less than the value such Holder would receive if the Debtor was liquidated under chapter 7 of
the Bankruptcy Code. Interest Holders and Subordinated Claims would not be entitled to payment
in a chapter 7 liquidation of the Debtor. The remaining impaired class, the Prepetition Lender,
intends to accept the Plan. Accordingly, the Best Interests Test is satisfied.

XI.    PLAN RELATED RISK FACTORS

       A.      Generally. The following provides a summary of important considerations and risk
               factors associated with the Plan. However, it is not exhaustive. Holders of Claims
               against, and Interests in, the Debtor should read and carefully consider the factors
               set forth below. Holders of Claims or Interests should consider carefully the
               following factors in addition to the other information contained in this Disclosure
               Statement.

       B.      Certain Bankruptcy Considerations. The Plan sets forth the means for satisfying
               the Claims against, and Interests in, the Debtor. Allowed Claims are expected to
               be paid in full in Cash in accordance with the terms of the Plan. Nevertheless, there
               are some risks to consummation of the Plan. Despite the risks inherent in the Plan,
               as described herein, the Prepetition Lender believes that the Plan is in the best
               interests of Holders of Claims and Interests when compared to all reasonable


                                                 -33-
Case 19-32231-jal      Doc 196     Filed 04/27/20      Entered 04/27/20 16:21:05        Page 34 of
                                              36



               alternatives. Section 1129 of the Bankruptcy Code requires, among other things, a
               showing that confirmation of the Plan will not be followed by liquidation or the
               need for further financial reorganization of the Debtor, and that the value of
               distributions to dissenting Holders of Allowed Claims and Interests will not be less
               than the value such Holders would receive if the Debtor were liquidated under
               chapter 7 of the Bankruptcy Code. Although the Prepetition Lender believes that
               the Plan will meet such tests, there can be no assurance that the Bankruptcy Court
               will reach the same conclusion.

       C.      Claims Estimations. There can be no assurance that the Debtor and/or Prepetition
               Lender’s estimated amount of Allowed Claims are correct. The actual Allowed
               amount of Claims may differ in some respect from the estimates. The estimated
               amounts are subject to certain risks, uncertainties, and assumptions. Should one or
               more of these risks or uncertainties materialize, or should underlying assumptions
               prove incorrect, the actual Allowed amount of Claims may vary from those
               estimated by the Prepetition Lender and will prevent the Plan from going effective.

       D.      Bankruptcy-Specific Risk Factors That Could Negatively Impact the
               Reorganized Debtor’s Business.

               1.      The Debtor and Reorganized Debtor are subject to the risks and
                       uncertainties associated with the Chapter 11 Case. For the duration of the
                       Chapter 11 Case, the Reorganized Debtor’s operations and its ability to
                       execute its business strategy will be subject to risks and uncertainties
                       associated with bankruptcy. These risks include, but are not limited to:

                       a.     the Prepetition Lender’s ability to develop, prosecute, confirm and
                              consummate the proposed Plan; and

                       b.     the ability to meet all conditions precedent to the Effective Date of
                              the Plan.

               2.      The Prepetition Lender’s commitment to fund Allowed Claims is dependent
                       upon the successful confirmation and implementation of a plan of
                       reorganization and preservation of the Sublease. Failure to obtain this
                       approval in a timely manner could adversely affect the Sublease. If a
                       liquidation or protracted reorganization were to occur, there is a significant
                       risk that the Debtor will eventually run out of cash and be unable to pay its
                       obligations under the Sublease.

The Prepetition Lender cautions each reader of this Disclosure Statement to carefully
consider those factors set forth above and the acknowledgements contained in this “Risk
Factors” section of this Disclosure Statement.

XII.   ARTICLE XII – ALTERNATIVES TO THE PLAN

        The Prepetition Lender believes that the Plan affords Holders of Claims the greatest
realization of the Debtor’s assets and, therefore, is in the best interests of Claim Holders. But if


                                                -34-
Case 19-32231-jal     Doc 196     Filed 04/27/20     Entered 04/27/20 16:21:05        Page 35 of
                                             36



the Plan is not confirmed, the theoretical alternatives include (a) continuation of the pending
Chapter 11 Case without any immediately available financing; (b) an alternative plan; (c)
liquidation of the Debtor under Chapter 7 of the Bankruptcy Code; or (d) dismissal of the Chapter
11 Case.

       A.     Continuation of the Chapter 11 Case. Since the Debtor has made few efforts to
              obtain the necessary regulatory approvals to develop the Premises, continuing the
              Chapter 11 Case would serve no purpose other than increasing costs to the Estate
              and reducing recoveries to Claim Holders.

       B.     Alternative Plans of Reorganization. If the Plan is not confirmed, the Debtor or
              any party-in-interest could propose a different plan or plans. Those plans might
              involve either a reorganization and continuation of the Debtor’s business, a sale of
              the Debtor’s assets as a going concern, in whole or in part, or some other form of
              orderly liquidation of the Debtor’s assets, or a combination thereof.

       C.     Liquidation under Chapter 7. If no plan is confirmed, the Debtor’s Chapter 11
              Case may be converted to a case under Chapter 7 of the Bankruptcy Code. In a
              Chapter 7 case, a trustee or trustees would be appointed to liquidate the assets of
              the Debtor. It is impossible to predict precisely how the proceeds of the liquidation
              would be distributed to the respective holders of Claims against or Interests in the
              Debtor or how that would differ materially from what the Plan provides. However,
              the Debtor believes that creditors would lose the materially higher going concern
              value if the Debtor was forced to liquidate. In addition, the Debtor believes that in
              liquidation under chapter 7, before creditors received any distribution, additional
              administrative expenses involved in the appointment of a trustee or trustees and
              attorneys, accountants and other professionals to assist such trustees would cause a
              substantial diminution in the value of the Estate. The assets available for
              distribution to creditors would be reduced by such additional expenses and by
              claims, some of which would be entitled to priority, which would arise by reason
              of the liquidation and from the rejection of leases and other executory contracts in
              connection with the cessation of operations and the failure to realize the greater
              going concern value of the Debtor’s assets.

       D.     Dismissal of Chapter 11 Case. If no plan is confirmed, the Debtor’s Chapter 11
              Case may be dismissed. Upon dismissal, each Holder of a Claim would need to
              individually pursue their non-bankruptcy right and remedies against the Debtor and
              its assets. The Debtor’s assets would remain subject to the Prepetition Lender’s
              liens and likely provide no recovery for other Holders of Claims.

                      [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                              -35-
Case 19-32231-jal   Doc 196   Filed 04/27/20   Entered 04/27/20 16:21:05   Page 36 of
                                         36
